768 F.2d 596
Alan ERNEST, next friend of children unborn and born alive,and all others similarly situated, Appellants,v.UNITED STATES ATTORNEY FOR the EASTERN DISTRICT OF VIRGINIAand Attorney General of the United States, Appellees.
No. 85-1388.
United States Court of Appeals,Fourth Circuit.
Submitted July 10, 1985.Decided Aug. 5, 1985.

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond;  D. Dortch Warriner, Judge.
Alan Ernest, appellant pro se.
Debra J. Prillaman, Asst. U.S. Atty., Richmond, Va., for appellees.
Before RUSSELL, ERVIN and CHAPMAN, Circuit Judges.
PER CURIAM:


1
Appellant, Alan Ernest, brought this action pursuant to 28 U.S.C. Sec. 2241 challenging the constitutionality of abortion and asking the district court to declare that Roe v. Wade, 410 U.S. 113, 93 S.Ct. 705, 35 L.Ed.2d 147 (1973), is contrary to the Constitution.  The district court held a hearing and dismissed his action.  We agree that Roe v. Wade is binding on the district court and on this Court.


2
Accordingly, the judgment of the district court is affirmed.  Since it would not aid the decisional process, we dispense with oral argument.


3
AFFIRMED.